Case 1:18-cv-01538 Document 21 Filed 06/14/19 Page 1 of 10 PagelD #: 145

 

 

Attachment A - Bivens Complaint form

 

 

 

 

 

 

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF WEST VIRGINIA

whens eqs / be ce Cow bd prt CARO OD ADA
Ady Ww \Wheems-Key 2015-050

 

 

 

 

 

 

 

(Enter above the full name of the plaintiff (nmate Reg. # of each Plaintiff)
or plaintiffs in this action)

V. CIVIL ACTIONNO, _1:18-cv-01538
(Number to be assigned by Court)

 

 

 

 

(Enter above the full name of the defendant
or defendants in this action)

Defendant(s).

COMPLAINT

I, Parties

 

A. Name of Plaintiff: Ad Cl 20 Wee MS~Bey
Inmate No.: [5093-020
Ades FcE-CilMer Fepecat Cokecrionye(.

Tiustiqrew/ £0. Box 6000 Gkaulle, wy

i |

 

 

 

 
Case 1:18-cv-01538 Document 21 Filed 06/14/19 Page 2 of 10 PagelD #: 146

B. Additional Plaintiff(s) (provide the same information for each plaintiff as listed in
Item A above).

 

Name of Plaintiff:

Inmate No.:

 

Address:

 

 

Name of Plaintiff:

 

Inmate No.:

 

Address:

 

 

C, Name of Defendant:

 

Position:

 

 

Place of Employment: Cla MCDOWELL, VU U

 

D. Additional Defendant(s) (provide the same information for each defendant as listed
in Item C above):

Name of Defendant: Jo Hl DOE Correchinya| O+HHce-

Position: Marl oom / 0 ke r b
Place of Employment: FC Le Vcbo (Ue L C LA/ VU

 

 

 

Name of Defendant:

 

Position:

 

 

Place of Employment:

 

 

 
= Nome 3 Bekindant DoH NOE Grrechsre? DEFicer
Position: Mat} Room {Cl Clerk
Place of Employmerct | , Ecy- Mcbowe LC VAL

cate

~, Name of Defendant ¢ Chap lin, Collie] | {Convection “Cee
Position: Cler K [chelin

Place of emPloyment: FCT-Mcpowell, Wy V

 

 

 

 
Case 1:18-cv-01538 Document 21 Filed 06/14/19 Page 4 of 10 PagelD #: 148

 

II, Place of Present Confinement
Name of Prison/Institution; (°C --~ Gi LVY Vt.
A. Is this where the events concerning your complaint took place?
~ &

Yes No ia

If you answered “no,” where did the events occur? f :

 

 

 

B. Is there a prisoner grievance procedure in this institution?
Yes x No
C, Did you present the facts relating to your complaint in the prisoner grievance
procedure? Yes No

ee

Ifyou answered “no,” explain why not: +

 

 
 
   

 

   

ape LFYAUE

If you ‘answered “yes,” what was the result at levgtone, level
(attach grievances and responses): [’/°2 /’€ tOrINS

 

 

il. Previous Lawsuits

A. Have you begun other lawsuits in state or federal court dealing with the same facts
involved in this action or otherwise related to your imprisonments?
Yes No AN
B. If your answer to A is “yes,” describe the lawsuit in the space below. If there is more

than one lawsuit, describe the additional lawsuits on another piece of paper using the
same outline.

 

 

1, Parties to the previous lawsuit:
‘y |
Plaintiff(s): AVE
Defendant(s):

 

 
IV.

Case 1:18-cv-01538 Document 21 Filed 06/14/19 Page 5 of 10 PagelD #: 149

Court (if federal court, name oA distri ict; if state court, name the county);

Docket Number: A J A 1

Name of judge to whom case was assigned: / / E |

Disposition (for example: Was the case dismissed? Was it appealed? Is it still
pending?) 1 i ae
Vid

 

Approximate date of filing lawsuit: WS Ai

Hh
i og

Approximate date of disposition:

 

Statement of Claim

State here, as briefly as possible, the facts of your case. Describe what each defendant did
to violate your constitutional rights, Include also the names of other persons involved, dates,
and places. Do not give any legal arguments or cite any cases or statutes. If you intend to
allege a number of related claims, number and set forth each claim in a separate paragraph.
(Use as much space as you need. Attach extra sheets of paper if necessary.)

On September Ol, 20l6, “LE Adrian Weems Bey,
Whike im SHU Gn the shove date, had requested
rclisious/ Meorsh Materals, from Collie |
tne chapl 14,.He_had UIACONSe1005 hy as wellas
Conseils! yl Aasregarded MY Pcces andl right t0
religion mraderr'a.{ +hits protected by the first
fume Also on January 0b, 201% He

rn Collrel [chapli lin _came th my. cel! and ask

ne if I wanted to participate | in te Moors SL/
Crem ne meal, 2 agreed 0 Participate, Bot

 
Case 1:18-cv-01538 Document 21, Filed 06/14/19 poe 6 of Oe #4150
O

He did not show up, W Ich Violated “and interFerred! witty
my firs t Am-einnodirenr 4 ry os or Constitu toa/ ne hf,

ON Januray OF, 201€, was the duy for the Cere MoOWLY
Wer | .

 

‘

+ am request g float the Courts demand +hv Bam wiser
‘on ue FCT-Mepowell to felease their Cawrera Vapes
Hhocks in the Shu on the se Paticular dates. a7)
doing $0, 1H (| revenl my evidence,

 
Case 1:18-cv-01538 Document 21 Filed 06/14/19 Page 7 of 10 PagelD #: 151

V. Relief

State briefly and exactly what you want the Court to do for you. Make no legal arguments.
Cite no cases or statutes.

T want the courts to order each

Jol Doe or, Dhue. Doe [Cobrechional oF be
fo_fay My */ 000,000 for~ the Damasyes
qnd ViokHoo 6 my const fot era) roltr

 

 

 

 

 

Signed this 40 day of June [0, , 20 L4 .

 

 

den. Wed Bey

Signature of Plaintiff or Plaintiffs

I declare under penalty of perjury that the foregoing is true and correct.

Executed on Ju ye [0 Qol 9

(Date)

 

(yl. OAD Bex

Signature of Plaintiff cy

 
| Case 1:18-cv-01538 Document 21 Filed 6/14/19 Page 8 of 10 PagelD #: 152
On September 13, 2018, while in Shy, £, Adrian
wees Sey, had received legal mar! from tae
bunts that had bee itn Proper |
OY fresencr by (eH D
Or offi |
oFAictrs ab £ez—-mep

Y opened outside of
0€ / Correctona| 0 Phi cen
OWe LL WY, Again, this

Violation Of Const tu titer | Might under the Fourth
[Mencia OL +he. CONS+ Hut Yt Brit,
Nreasonable & - ° Safes:
hous Able Search § an of S€leures of nr
uses, Or papers, O Per'S0rn

On Cchbe - 20,

2018, Vovember 0 .
| / MDL” OS) D2oiG¢G 5 5

2018, (Toto Dog or +

é € Or Vane

a Mn Wal oPifcer or officers had mer re e/

pene My Lega | mail from the Courts ey

L hod ‘ «,t
egally Wolatce : tty tT:

But 4a Weew o, cd MY CONSH duty

wil], Shoe it The Camars iy sho (0
me SoH Dog ) that had brougl, f-

poole dates and rear aip

nares ny ta Mewest a view of LL ”

| : } v

to
nal rah
T Pep-m CDox

Vel / |

0

lreon)- Bey

 

 
Ca @ 1:18-cv-01538 Docyment 21\ Filed eo age 9.0 PagelD #: 153
re eligi dus Bet epsrgp ey

Practices [ Pagran Statomend

 

ae Dek mibion % S481. Pore purposes oF

“Ty s subpact, the term_! Veli'g fous
ach ity includes relig lous di'ets,
Services, Ceremonles, and meetings]

 

(|CCha plains § 5482. Pnstrytoten

 

Chaplains are respon Silo le for- mangging
reli lous activites within thy _

 

Linstrtutien ,

tnstituten Chaplains

 

 

4

--——,
|

are avellable Upon request TO
provide Pash ra Care and Coun Seling

Aa nmutes thon groops ~regrams
Zr Wawa Ser VI'ces

() SHU Religious recess, ordinarily
4ll_inmates, except Husr tn thy Shu,
havt_access 1 regularly scheduled
Con gre Fate Services En mates

 

faecess fo chaplains. _

of all Farths ut | | havy regu ur

ae

 

 

 

 

 

 

 

 
Case 1:18-cv-01538 Document 21 Filed 06/14/19 Page 10 of 10 PagelD #: 154

 

 

- a (| rel | co)

(OLBZ aM ‘131g3ng
Q99( WA ‘4a2ubs )Wusea4 |Qq
IMIG NN TtH23034 33> ALSEYZIAA

OCD FRMISI SBLULS PAHUN 541319) :9|

“_o

ital UE eh sear. AM So | [1 us| 9
9905 XOg ‘au

LOHoOPHSuT, | eUAl4foaUloY | tiapay

A2ujIQ) 54

=

OTT -EbI5|
Ae sureamMm U@ise

 
